BARFIELD, C.J.
The trial court abused its discretion by permitting, over defense objection, a store security guard with no personal knowledge of the value of garments stolen from the store to testify as to their value based solely upon price tags affixed to the garments, without a proper foundation having been laid for the admission of such testimony as a “business records” exception to the hearsay rule, section 90.801 et seq., Florida Statutes (1997). Appellant’s conviction for grand theft is REVERSED and the case is REMANDED to the trial court with directions to adjudicate him guilty of the offense of petit theft and resentence him accordingly.
LAWRENCE and BROWNING, JJ., CONCUR.